Citation Nr: 0607489	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected post-operative residuals of a right shoulder 
dislocation, currently rated as 20 percent disabling prior to 
March 5, 2004 and 30 percent disabling from March 5, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to April 
2001.  

This matter arises before the Board of Veterans' Appeals 
(Board) following a Board Remand dated in November 2003.  
This matter was originally on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In July 2001, the veteran 
requested to have his claims file transferred to the RO in 
Muskogee, Oklahoma, and it was subsequently transferred.  

In the May 2001 rating decision, the RO granted the veteran 
service connection for post operative residuals of right 
shoulder dislocation and assigned a 10 percent disability 
rating.  In a September 2001 decision, the RO increased the 
rating from 10 to 20 percent.  In May 2005, the veteran was 
awarded a temporary total rating for his right shoulder 
disability, pursuant to 38 C.F.R. § 4.30, effective from July 
7, 2004, to August 31, 2005.  In November 2005, the RO 
assigned an increased rating of 30 percent effective from 
March 5, 2004 to July 6, 2004 and from September 1, 2005.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran's service-connected right shoulder disability was 
manifested by pain, weakness, and a limitation of motion of 
the right arm no less than shoulder level prior to March 5, 
2004. 

3.  The competent medical evidence of record shows that the 
veteran's service-connected right shoulder disability before 
and after surgery was manifested by pain and weakness, and a 
limitation of motion of the right arm that was no less than 
midway between his right side and shoulder level from March 
5, 2004.  


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 20 
percent for service-connected post-operative residuals of a 
right shoulder dislocation prior to March 5, 2004, and an 
initial rating higher than 30 percent from March 5, 2004, 
have not been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5201 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in March 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The March 2004 VCAA notice advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits and specifically 
requested that he send to the RO any evidence that he 
believed would support his claim.  In addition, the RO also 
sent a follow-up duty to assist letter in September 2005. 

As previously noted, the RO granted service-connection for 
the veteran's right shoulder disability in May 2001 and 
assigned a 10 percent rating.  After filing his notice of 
disagreement in May 2001 with respect to the initial rating 
assigned for his right shoulder disability, he was not 
advised of the VCAA with respect to the "down-stream 
question" of the degree of disability for an increased 
rating.  In VAOPGCPREC 8-03, the VA General Counsel noted 
that although it appeared that an NOD that first raised an 
issue satisfied the 38 C.F.R. § 3.1(p) definition of 
application, he did not interpret 38 C.F.R. § 3.1(p) as 
requiring 38 U.S.C.A. § 5103(a) notice upon receipt of an NOD 
raising a new issue.  VAOPGCPREC 8-03 p. 3.  The General 
Counsel, however, noted that under 38 U.S.C.A. § 7105(d)(1), 
upon receipt of an NOD in response to a decision on a claim, 
the agency of original jurisdiction must take development or 
review action it deems proper under applicable regulations.  
VAOPGCPREC 8-03 p. 3-4.  In this regard, the Board notes that 
the RO reconsidered the evaluation assigned in September 2001 
and an increased the rating to 20 percent.  The Decision 
Review Officer (DRO) also considered the evaluation assigned 
the service-connected right shoulder disability on a de novo 
basis in September 2001 and continued to assign a 20 percent 
rating.  Furthermore, the RO increased the evaluation to 30 
percent effective March 5, 2004, in its November 2005 rating 
decision.  

Furthermore, the RO provided the veteran with a copy of its 
rating decisions dated in May 2001, September 2001, May 2005, 
and November 2005.  In addition, the RO sent a copy of the 
September 2001 Statement of the Case (SOC) and November 2005 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The September 2001 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran medical examinations conducted in September 2004, 
June 2005, and October 2005.  The veteran's service medical 
records to include his December 2000 retirement examination 
report, VA treatment records dated from March 2004 to May 
2004, and private treatment records dated from June 2004 to 
June 2005 are also of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  
 

II.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  Moreover, an 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The record reflects that the veteran is right-hand dominant.  
The Board notes that the veteran's right shoulder disability 
was initially rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5020 as analogous to synovitis, which is rated on limitation 
of motion of the affected part.  The November 2005 RO rating 
decision reflects that the veteran is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 for limitation of arm motion.  
The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I (2005).  Id.  With forward elevation 
(flexion) and abduction, range of motion for the arm is from 
the side of the body (zero degrees) to above the head (180 
degrees) with the mid-point of 90 degrees where the arm is 
held straight out from the shoulder.  Id.  


III.	Facts and Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the CAVC 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F. 3d. 
1378, 1380-81 (Fed. Cir. 2000). 

Initial Evaluation Higher Than 20 Percent Prior To March 5, 
2004 

The veteran is presently assigned a 20 percent disability 
rating for his service-connected right shoulder disability 
prior to March 5, 2004.  The RO noted in its November 2005 
rating decision that the VA outpatient treatment report dated 
March 5, 2004, showed that the veteran's right shoulder had a 
decrease in range of motion warranting an increased rating of 
30 percent as of that date.   

In order for the veteran to be awarded the next higher rating 
of 30 percent for his right shoulder disability under 
Diagnostic Code 5201 (limitation of motion of the major arm) 
prior to March 5, 2004, the medical evidence must show that 
his demonstrated limitation of motion of the right arm was 
midway between his side and shoulder level during that time.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  The Board 
notes, however, that the medical evidence does not show such 
a limitation.  The December 2000 retirement examination 
report, which contains the only range of motion findings 
close and relevant to this portion of the appeal period, 
reveals that the veteran demonstrated 150 degrees on flexion.  
The finding clearly shows that he was able to raise his right 
arm above shoulder level.  As there is no evidence to 
indicate that the veteran's right arm motion was limited to 
midway between his side and shoulder level, the disability 
picture does not more nearly approximate the schedular 
criteria required for a 30 percent rating under Diagnostic 
Code 5201.  Id.    

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the 30 percent rating for limitation of major arm motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  While the December 2000 examination report 
documents the veteran's complaints of pain and weakness as 
well as the objective findings of pain (i.e., tenderness felt 
over right shoulder), crepitance (i.e., +2) and decreased 
strength (i.e., +4/5 in the right upper extremity) associated 
with the service-connected right shoulder disability, such 
discomfort has already been contemplated in the 20 percent 
rating.  Based on the foregoing, the competent medical 
evidence does not support a finding that the veteran 
demonstrated functional limitation commensurate with the next 
higher disability rating of 30 percent under Diagnostic Code 
5201.    

Although the medical evidence does not show that the veteran 
is entitled to a higher disability rating under Diagnostic 
Code 5201, the Board will also consider whether the veteran 
is entitled to an increased rating for his right shoulder 
disability under other applicable diagnostic codes pertaining 
to the shoulder and arm.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5203 (2005).   

In order for the veteran to be awarded the next higher rating 
of 30 percent under Diagnostic Code 5202 (other impairment of 
the humerus), the medical evidence must show that the veteran 
had recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements or malunion of the humerus manifested by 
marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2005).  A review of the medical evidence, however, reveals 
that the veteran's right shoulder disability does not 
approximate either criteria required for a 30 percent 
disability rating.  In regard to the criteria associated with 
the 30 percent rating for recurrent dislocation, the December 
2000 examiner noted a diagnosis of right shoulder dislocation 
with multiple Bankhart's procedures and Bristow type modified 
procedure at the right shoulder with residual instability.  
The examiner also wrote that the veteran's medical history 
included multiple prior dislocations from 1985 to 1999 as 
well as multiple surgical procedures on his right shoulder.  
Nonetheless, the December 2000 examiner did not indicate that 
the veteran exhibited guarding of all right arm movements.  
In regard to marked deformity due to malunion of the humerus, 
the Board notes that the December 2000 radiological report 
reveals only a "mild irregularity" along the inferior 
aspect of the humeral head, which does not suggest a marked 
deformity. 

The Board observes that there were no findings of ankylosis 
of the scapulohumeral articulation during this portion of the 
relevant appeal period such that consideration of an 
increased evaluation under Diagnostic Code 5200 is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005).  
As the maximum rating allowed under Diagnostic Code 5203 for 
impairment of the clavicle or scapula is 20 percent, it is 
also inapplicable.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2005).   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than 20 percent for his service-
connected right shoulder disability prior to March 5, 2004, 
under Diagnostic Codes 5200-5203.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  As the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Evaluation For Right Shoulder Disability From March 
5, 2004

The veteran is presently assigned a 30 percent disability 
rating for his service-connected right shoulder disability 
from March 5, 2004.  The record reflects that the veteran 
underwent reconstructive surgery on his right shoulder on 
July 7, 2004 and February 15, 2005, which is during this 
portion of the appeal period.  

In order for the veteran to be awarded the next higher rating 
of 40 percent under Diagnostic Code 5201 (limitation of 
motion of the arm), the evidence must show that he 
demonstrated limitation of motion of the right arm to 25 
degrees from the side from March 5, 2004.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  With the exception of range of motion 
findings noted during the veteran's convalescence period for 
which a 100 disability percent rating has already been 
assigned, there is no medical evidence showing motion limited 
to 25 degrees from the right side before or after the 
veteran's shoulder surgery.  In regard to the period before 
surgery, the March 2004 VA treatment record shows that the 
veteran demonstrated forward flexion to 120 degrees and 
abduction to 80 degrees during physical examination.  In 
addition, the May 2004 VA treatment record reveals that the 
veteran was able to forward flex to approximately 90 degrees 
(with scapular motion after 60 degrees) and abduct to 
approximately 90 degrees.  With the exception of the March 
2004 abduction finding which was slightly below shoulder 
level, the Board notes that the veteran was able to 
demonstrate a range of motion that was approximately at 
shoulder level or above during both examinations.  
Accordingly, the veteran clearly exhibited a range of motion 
that exceeded 25 degrees from his right side.  In regard to 
his limitation of motion after surgery, the October 2005 VA 
examination report shows that the veteran was able to forward 
flex to 65 degrees (with passive movement to 105 degrees) and 
abduct to 70 degrees (with passive movement to 115 degrees), 
which shows a motion limitation midway between the veteran's 
side and shoulder level.  There is no finding showing 
limitation to 25 degrees or less before or after surgery.  
Thus, the disability picture does not more nearly approximate 
the schedular criteria required for a 40 percent rating under 
Diagnostic Code 5201.  Id.    

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the 40 percent rating for limitation of major arm motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The Board notes that the veteran has 
complained of pain, instability, and weakness.  In addition, 
the objective findings of VA examiners before surgery show, 
among other things, instability, positive apprehension, and 
positive relocation. After surgery, the October 2005 VA 
examiner noted a mild to moderate loss of function due to 
limited range of movement due to stiffness of the joint.  
Nonetheless, such documented discomfort has already been 
contemplated in the currently assigned 30 percent rating.  
Based on the foregoing, the competent medical evidence does 
not support a finding that the veteran demonstrated 
functional limitation commensurate with the next higher 
disability rating of 40 percent under Diagnostic Code 5201.    

The Board will again consider whether the veteran is entitled 
to a rating higher than 30 percent under alternate Diagnostic 
Codes pertaining to the shoulder and arm.  
        
In order for the veteran to be awarded the next higher rating 
of 50 percent disability rating under Diagnostic Code 5202 
(other impairment of the humerus of the major arm), the 
medical evidence must show fibrous union of the humerus of 
the right shoulder from March 5, 2004.  The May 2004 VA 
radiological report notes shows an earlier fracture deformity 
involving the head of the humerus with osteophytes adjoining 
the greater tuberocity region of the right humerus.  The 
radiologist also reported that a metallic screw was seen in 
the soft tissue in the axillary region adjoining the proximal 
shaft of the right humerus.  Nonetheless, he wrote that there 
was no recent fracture or dislocation or soft tissue 
calcification noted and did not indicate the presence of a 
fibrous union.  Similarly, a June 2004 private treatment 
record reveals that the examiner (Dr. D.N.C., M.D.) wrote 
that the humeral head was "somewhat prominent anteriorly"; 
however, he did not note a finding of fibrous union of the 
humerus.  Thus, the medical evidence fails to show a fibrous 
union of the humerus before surgery.  Moreover, there is no 
medical evidence showing fibrous union after surgery.  The 
October 2005 radiological report notes no finding of a 
fibrous union.  The Board also notes that there have been no 
findings of nonunion of the humerus (false flail joint) or 
loss of the head of the humerus (flail shoulder) during any 
portion of the relevant appeal period.  Therefore, the 
schedular criteria for a higher rating under Diagnostic Code 
5202 have not been approximated.                

The Board again observes that there were no medical findings 
of ankylosis of the scapulohumeral articulation during this 
portion of the relevant appeal period such that consideration 
of an increased evaluation under Diagnostic Code 5200 is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005).  
As the maximum rating allowed under Diagnostic Code 5203 for 
impairment of the clavicle or scapula is 20 percent, it is 
also inapplicable.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2005).   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than 30 percent for the veteran's 
service-connected right shoulder disability from March 5, 
2004, under Diagnostic Codes 5200-5203.  The Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  As the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Furthermore, the medical evidence identifies no compensable 
residuals for the residual scars associated with the 
veteran's service-connected right shoulder disability.  In 
addition, the veteran has not complained of pain associated 
with his scars.  Rather, the veteran's complaints have been 
limited to pain, weakness, and functional impairment 
associated with his right shoulder.  Therefore, the Board 
finds that there are no findings that support a compensable 
evaluation under the old and amended schedules for rating 
skin disabilities.  

While the veteran has reported his right shoulder disability 
adversely affects his employment as a ROTC instructor, such 
has been contemplated in the assignment of the currently 
assigned schedular ratings of 20 percent prior to March 5, 
2004 and 30 percent from March 5, 2004.  The evidence does 
not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, a remand to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2005) is not warranted.






ORDER

Entitlement to an initial evaluation for service-connected 
post-operative residuals of a right shoulder dislocation 
higher than 20 percent disabling prior to March 5, 2004, and 
30 percent disabling from March 5, 2004, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


